Citation Nr: 0621649	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis or other 
respiratory disease due to asbestos exposure.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from January 1943 
through January 1945.  He also served in the Air Force from 
February 1953 through February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appellant filed a motion to advance his appeal on the 
Board's docket.  That motion was granted.  38 U.S.C.A. § 7107 
(West 2005); 38 C.F.R. § 20.900(c) (2005).

An August 2005 VA Pulmonary Clinic note appears to raise a 
service-connection claim for a respiratory disability 
secondary to in-service pneumonia.  In April 2006, the 
veteran submitted a statement discussing a disability of his 
esophagus, as well as his respiratory condition, diabetes, 
and Parkinson's Disease.  He requested "assistance through a 
pension."  These issues have not been developed.  As such, 
they are REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for a respiratory 
disability due to asbestos exposure.  He contends that he was 
exposed to asbestos while in the Air Force as a mechanic and 
now has asbestosis as a result.  

In December 2004, this matter was remanded for, among other 
things, the RO to request confirmation from the service 
departments of the veteran's in-service asbestos exposure, 
including a request for Air Force personnel records.  While 
the RO did obtain personnel records from both the Army and 
Air Force, it did not obtain or even request a service 
department finding of whether the veteran had exposure to 
asbestos in service.  If any action required by a remand is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  While 
the Board regrets the delay, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The December 2004 remand also ordered a VA examination, 
including chest x-rays interpreted by a NIOSH Certified B-
Reader.  The May 2005 report includes a discussion of a chest 
CT, but the examiner simply stated that he "reviewed the CT 
scan with a radiologist."  There is no mention of whether 
either the examiner himself, or the radiologist is a NIOSH 
Certified B-Reader.  Also, the examiner neither explains the 
symptomology found in much of the veteran's private medical 
records, nor reconciles the various symptoms described.  In 
particular, the April 2002 and February 2003 reports by 
Doctors Ballard and Dey, respectively, discuss pleural 
plaques, pleural thickening, and interstitial changes.  VA's 
Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
acknowledges that inhalation of asbestos fibers can produce, 
among other things, pleural plaques, with the most common 
result being interstitial pulmonary fibrosis.  An addendum to 
the May 2005 VA examination report is required to reconcile 
the veteran's reported symptomology and establish whether or 
not it has resulted in interstitial pulmonary fibrosis or any 
other asbestos-related respiratory disease.

The remand order also required the RO to attempt to obtain 
the records of John Arthur Eaves, Attorney at Law, regarding 
any asbestos-related settlement.  The RO did send the 
attorney two letters; however, an additional attempt should 
be made with more specificity as to why these records are 
being sought.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.



Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully complied with 
its duty to notify the veteran by issuing 
corrective notice compliant with 38 C.F.R. 
§ 3.159(b) (2005).  This corrective notice 
must be compliant with the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 
 
2.  Ensure that VA has fully complied with 
its duty to assist the veteran by again 
requesting records from John Arthur Eaves, 
Attorney at Law, regarding any settlement 
of any legal action based on the veteran's 
asbestos exposure.  The request should 
adequately explain why VA requires this 
information and state that VA needs 
information and records showing the time, 
place, and circumstances of the exposure 
and the diagnosis of any asbestos-related 
medical condition. 
 
3.  Ensure that VA has fully complied with 
its duty to assist the veteran by 
obtaining a statement from the service 
departments, Army and Air Force in 
particular, as to whether the military 
records demonstrate evidence of asbestos 
exposure in service. 
 
4.  Obtain an addendum to the May 2005 VA 
examination report.  The addendum should 
state whether the examiner, or the 
radiologist interpreting any chest x-ray 
is a NIOSH Certified B-Reader.  The 
addendum should also discuss the veteran's 
documented symptomology, especially that 
found in the reports of doctors Ballard 
and Dey.  The examiner(s) should render a 
current diagnosis as to the veteran's 
respiratory problems, and advance an 
opinion addressing the following question:  
Is it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any respiratory disease diagnosed is 
related to asbestos exposure?   
 
5.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


